Edith Bloom appealed from decrees entered in three cases which were tried together in the Probate Court in the county of Norfolk. She concedes that her appeal from (1) a decree dismissing her libel for divorce from her husband Samuel on grounds of cruel and abusive treatment cannot be sustained. She presses her appeals, however, from (2) a decree dismissing her petition for separate support, and from (3) a decree nisi which granted to Samuel a divorce on grounds of cruel and abusive treatment and which ordered Samuel to pay weekly to Edith $300 for the support of their two minor children, and to pay reasonable medical and dental bills and premiums to maintain existing insurance policies for the benefit of the children. The entry of a decree absolute was stayed pending our determination of the appeal from the decree nisi. The evidence is reported. There are no findings of fact. In this posture, the standard of review stated fully in Levanosky v. Levanosky, 311 Mass. 638, 639, is applicable. The findings necessarily implied by the entry of the decrees will not be disturbed unless shown to be plainly wrong. Jannetti v. Jannetti, 346 Mass. 772, 773. Our examination of the thirty-seven exhibits and our reading of the transcript of 362 pages afford no basis to say that the decrees, so considered, were erroneous.

Decrees affirmed.